Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 8 June 1811
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



Quincy June 8th 1811

I Sit down to write to my dear daughter, almost without a hope, or wish that She Should receive it at St. Petersburgh. for as Letters are usually, more than three Months reaching the place of their destination—I hope you will have Embarked for America, before that period. it admits however of a possibility, that you may not, and in that case, a Letter will be welcome which communicates to you, the welfare and health of your Children. They are well, browned with the heat of the Sun. John grows bashfull in company. you will not think him so, with his grandfather when I detail the following conversation which took place the other Evening quite alone. “he sat down upon the Settee with his Grandfather, and addressing him Self to him, grandpappa, I do Love you, but I am a Federalist. what I Suppose then you would not vote for grovenour Gerry? No I am for Gore why do not you know that I am a Republican, and that your Father is so too? yes I know it; but I am a Federalist, and I will never turn who has been putting these Notions into your head?—no body, only I hear people talk about it, as I go to School Sometimes”
George grows rapidly, and concequently gets a thousand twists and turns and wrings, which require prancing off—now is the period when a dancing master is necessary, but we unfortunately are without one.
I have to acknowledge the receipt of a Letter from you of  4th Febry which is the last date we have. I was glad to find that the Removal which was talked of, and which I heard was advocated by many did not meet your wishes. after the Friendly and honorable distinction you have So repeatedly received from the Emperor of Russia and the Court, the Haughty Contrast at an other Court, would be doubly offensive, and I am most Sincerely rejoiced that the intention was not realized. the Return to America will I trust communicate as much pleasure to you, as it does happiness to your Friends in Anticipation. The marked distinction of the Emperor to the American Minister, and his Family, I consider as an assurance of the Emperors Friendly disposition towards our Country, and as Such it is highly pleasing, and is a proof of his wisdom and judgement in duly appreciating the advantages to be derived to his Subjects by a Free commerce with ours.
“Free commerce with the consent of foreign Nations or If not at the Cannons Mouth” was the highly applauded toast given by Liut Govenour Gray at the Artillery Election Feast—
Our general Election has terminated in favour of the Republicans, Mangre all Machinations against the Laws, and the Effirts of Party, which is so Anglofied, that the most flagitioues acts of that Nation and Government, find advocates amongst us. I would hope that they are pensiond Natives of Britain.
Mr T B A is Elected one of the Govenours Counsel. poor Man his health is very poor. he is now Suffering from a Severe Flesh Bruize with a fall from his Horse—
I yesterday received a Letter from Mrs Smith. She flatters me with the prospect of a visit. I hope to realize it—She writes me that She had received a Letter from William dated in December, which you will be so kind as to let him know—
I received yesterday Letters from your Mother at Washington. she and your Family were all well She mentions your Sisters Boyed and Pope in the Number.
She writes in pretty good Spirits, and is anticipating the Return of her Children which we hope, and pray for.
My last Letter was to my Son the last week in May. My Love to your Sister. I have not any fears for any of you, that the pomp pagentry magnificence or Splendour of a Court can wean or alianate your affections from your Dear Adopted Country.—there is so much more case and comfort in Simplicity, and quiet, that all who are condemnd to endure the former, Seak the latter as a Boon & a Blessing—
I am my dear daughter / affectionatly your MotherA.A.
on Monday last your old neighbour mr Charles Foster was married to miss Sarah Lloyd, Borland—a Terrible fire has laid the Town of Newbury port in ashes. Two Hundred Building were consumed, not a Store Scarcly left it burnt two days and Nights the loss is estimated at more than two Millions—
